Citation Nr: 1432338	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  10-14 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for fibromyalgia, also claimed as the result of an undiagnosed illness.  

3.  Entitlement to service connection for ulcers and gastric reflux, also claimed as the result of an undiagnosed illness.  

4.  Entitlement to service connection for joint complaints of the bilateral elbows, also claimed as the result of an undiagnosed illness.

5.  Entitlement to service connection for joint complaints of the bilateral ankles, also claimed as the result of an undiagnosed illness.

6.  Entitlement to service connection for joint complaints of the bilateral hips, also claimed as the result of an undiagnosed illness.

7.  Entitlement to service connection for joint complaints of the left wrist, left knee and left shoulder, also claimed as the result of an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to December 1985, and from November 1987 to March 1992.  He served in the Persian Gulf from September 1990 to April 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction of the claims has since been transferred to the New Orleans RO.

Although the Veteran was scheduled for a Board hearing before a Veterans Law Judge in August 2012, he failed to appear and has not shown good cause as to why he missed the hearing.  Accordingly, the hearing request is deemed withdrawn.  
38 C.F.R. § 20.702(d) (2013).

In September 2012, the claims were remanded to the Agency of Original Jurisdiction (AOJ) for additional development, to include obtaining the Veteran's complete service treatment records for both periods of active duty, affording him notice of how to substantiate his claims purported to be the result of an undiagnosed illness, and to provide the Veteran with VA examinations.  As there has been substantial compliance with the Board's remand directives, the Board finds there is sufficient evidence to adjudicate the claims decided below.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal was partly processed electronically using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for joint complaints of the bilateral elbows and bilateral ankles, both also claimed as the result of an undiagnosed illness, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran is not shown by the probative evidence of record to have a current right ear hearing loss according to VA regulations.

2.  The evidence of record, to include competent lay evidence, is at least in equipoise as to whether the Veteran's current left ear hearing loss began during active duty service or is related to an incident of service.

3.  The Veteran is not shown by the probative evidence of record to have a current diagnosis of fibromyalgia.

4.  The Veteran is not shown by the probative evidence of record to have ulcers and gastric reflux causally-related to a disease, injury or event in service, to include an undiagnosed illness.

5.  The Veteran is not shown by the probative evidence of record to have a current diagnosis of a bilateral hip disorder.

6.  The Veteran is not shown by the probative evidence of record to have a current diagnosis of a left wrist, left knee or left shoulder disorder.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307(a)(3), 3.309(a), 3.385 (2013).

2.  Resolving all doubt in favor of the Veteran, left ear hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307(a)(3), 3.309(a), 3.317(a), (b), 3.385 (2013).

3.  Fibromyalgia was neither incurred in, nor aggravated by, active duty service.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317(a), (b) (2013).  

4.  The Veteran's ulcers and gastric reflux were neither incurred in, nor aggravated by, active duty service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317(a), (b) (2013).  

5.  A bilateral hip disorder was neither incurred in, nor aggravated by, active duty service, and arthritis of the hips did not manifest to a compensable degree within one year of service separation.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307(a)(3), 3.309(a), 3.317(a), (b) (2013).

6.  Neither a left wrist, left knee, nor a left shoulder disorder was incurred in, or aggravated by active duty service, and arthritis of the left wrist, left knee and left shoulder did not manifest to a compensable degree within one year of service separation.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307(a)(3), 3.309(a), 3.317(a), (b) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), however, the requirement of requesting that the claimant provide any evidence in his possession that pertains to the claim, is no longer applicable.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008). 

The Veterans Claims Assistance Act of 2000 (VCAA) notice requirements apply to all five elements of a service connection claim.  These are:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in Dingess/Hartman, the Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.

VA satisfied the notification requirements of the VCAA by means of letters dated August 2008 and November 2012, which informed the Veteran of the types of evidence needed in order to substantiate his service connection claims, the division of responsibility between claimants and VA for obtaining the required evidence, and requested that he provide any information or evidence in his possession that pertained to such claim.  38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).  The letters also satisfied the requirements of Dingess/Hartman and informed the Veteran of how VA determines the disability rating and effective date elements of a claim.  His claims pertaining to an undiagnosed illness were subsequently readjudicated in a November 2013 Supplemental Statement of the Case (SSOC).

Moreover, although the Veteran has been advised of what evidence would substantiate his claims through the initial notification letter, the SOC and the SSOC, the text of the Board's October 2013 remand and a letter from the Regional Office, the Veteran has proffered no further evidence in support of his claims

VA's duty to assist has also been satisfied.  The claims file contains the Veteran's service and post-service treatment records, as well as VA examinations dated November 2008 and September 2013.  Additionally, the claims file contains the Veteran's personal statements in support of his claims.  The Veteran has not referenced any outstanding, available records that he wanted VA to obtain that have not already been obtained and associated with the record.


Review of the VA examinations reveal that the examiners reviewed the complete evidence of record, obtained a history of symptomatology and treatment from the Veteran, performed comprehensive examinations, along with a review of diagnostic test results, and provided sound reasons and bases for their opinions.  Accordingly, the Board concludes that the reports are adequate upon which to base a decision in this case.

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

The Federal Circuit recently held that, for purposes of 3.303(b), where the veteran asserts entitlement to a chronic condition, but there is insufficient evidence of a diagnosis in service, the veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013), aff'g Walker v. Shinseki, No. 10-2634, 2011 WL 2020827 (Vet. App. May 25, 2011). (emphasis added).  For disabilities that are not listed as chronic under 38 C.F.R. § 3.303(b), the only avenue for service connection is by a showing of in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).   
Additionally, service connection for certain chronic diseases, such as arthritis and sensorineural hearing loss, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

A.  Entitlement to service connection for hearing loss.

The Veteran contends that he has left ear hearing loss as a result of acoustic trauma during service.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

Based on the Veteran's statements of having been exposed to loud noises from aircraft and weapons, as well as his DD 214, showing that his MOS was that of an aircraft armament/missile systems repairer for over 6 years (which included service in the Persian Gulf), the Board finds it highly probable that the Veteran experienced acoustic trauma during service.  See VA Fast Letter, 10-35 (September 2, 2010).

Review of the Veteran's service treatment records reveals no complaints of, treatment for, or a diagnosis of a hearing loss disorder.  During his April 1985 enlistment audiogram, puretone thresholds were measured as follows:



    HERTZ




500
1000
2000
3000
4000
LEFT
5
5
0
5
0
RIGHT
15
10
0
5
5


During his March 1992 separation audiogram, puretone thresholds were measured as follows:



    HERTZ




500
1000
2000
3000
4000
LEFT
10
10
5
15
15
RIGHT
20
10
0
15
5

Based on these results, the criteria for hearing loss disability as described under 
38 C.F.R. § 3.385 were not met for either ear.  However, the Court has held that the absence of in-service evidence of a hearing loss disability is not always fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

In September 2013, the Veteran was afforded a VA audiometry examination, at which time, the puretone thresholds were measured as follows:



    HERTZ




500
1000
2000
3000
4000
LEFT
15
20
20
25
100
RIGHT
20
15
15
25
25

The results show that the criteria for hearing loss as described under 38 C.F.R. 
§ 3.385 were not met for the Veteran's right ear, as the auditory threshold did not reach a level of 40 decibels or greater for any of the frequencies, or 26 decibels or greater for at least three frequencies.  However, the criteria for hearing loss were met for his left ear, as he was shown to have an auditory threshold of 100 decibels at 4000 Hertz.  His speech recognition score bilaterally was 98.  The examiner diagnosed the Veteran with normal to profound sensorineural hearing loss of the left ear.  However, based on his review of the Veteran's service treatment records, which revealed normal hearing bilaterally throughout service, as well as the fact that there was no significant shift in hearing thresholds between his enlistment and separation examinations, the examiner opined that the Veteran's left ear hearing loss was less likely than not related to military service, to include noise exposure.
Although the Board acknowledges the negative nexus opinion of the VA examiner, the Board is not bound to accept any opinion from a VA examiner, private physician, or other source concerning the merits of a claim.  Hayes v. Brown, 5 Vet. App. 60 (1993).  In addition, the Board also recognizes that where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by the veteran's service record, the official history of each organization in which the veteran served, the veteran's medical records and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002). 
 
In this case, the examiner concluded that the Veteran's left ear hearing loss was not related to acoustic trauma in service simply because there was no evidence of a hearing loss at separation.  However, as discussed above, VA laws and regulations do not require in-service complaints of, or treatment for hearing loss in order to establish service connection.  Ledford v. Derwinski, supra.  Instead, the Court has held that where there is no evidence of the veteran's hearing disability until many years after separation from service, "[i]f evidence should sufficiently demonstrate a medical relationship between the veteran's in-service exposure to loud noise and his current disability, it would follow that the veteran incurred an injury in service." Hensley  v. Brown, 5 Vet. App. 155, 160 (1993).

Accordingly, the Board concludes that there is at least an approximate balance of positive and negative evidence regarding whether the Veteran's current left ear hearing loss is the result of acoustic trauma in service.  Consequently, the "benefit-of-the-doubt" rule applies, and service connection for left ear hearing loss is granted.  However, the existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, because there is no evidence that the Veteran has a right ear hearing loss under 38 C.F.R. § 3.385, service connection for right ear hearing loss is denied.


B.  Entitlement to service connection for fibromyalgia, also claimed as the result of an undiagnosed illness.  

The Veteran claims that he has fibromyalgia as a result of his military service in the Persian Gulf. The Veteran does not have a diagnosis of this disorder notwithstanding his report of such an occurrence and the record does not support further inquiry.

Under 38 U.S.C.A. § 1117(a)(1) (West 2002), compensation is warranted for a Persian Gulf veteran who exhibits objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the VA Secretary.  Effective December 18, 2006, VA extended the presumptive period in 38 C.F.R. § 3.317(a)(1)(i) through December 31, 2011 (for qualifying chronic disabilities that become manifest to a degree of 10 percent or more after active duty in the Southwest Asia theater of operations).  See 71 Fed. Reg. 75669 (2006). 

The definition of "qualifying chronic disability" was expanded to include (a) an undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  See 38 C.F.R. § 3.317(a)(2) (2013).  

Significantly, the chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  See 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317(a), (b) (2013).

Review of the service treatment records shows no complaints or clinical findings of any symptoms associated with fibromyalgia or any other medically-unexplained chronic multi-symptom illness, and no evidence of a diagnosis of the condition at separation.  Post-service treatment records also show no diagnosis of, or treatment for fibromyalgia.

In September 2013, the Veteran was afforded a VA Gulf War examination and a fibromyalgia examination.  The Gulf War physical examination revealed normal findings.  During the fibromyalgia examination, the clinician noted that the Veteran actually denied ever being diagnosed with the condition.  It was further noted that he had no findings, signs or symptoms attributable to fibromyalgia.  

Based on a review of the complete claims folder, the Board concludes that the evidence of record is against the Veteran's claim of entitlement to service connection for fibromyalgia, to include as the result of an undiagnosed illness.  As noted above, the threshold requirement for service connection to be granted is competent medical evidence of the current existence of the claimed disorder.  See Degmetich, Brammer, supra.  In this case, there is no medical evidence of record demonstrating that the Veteran has a current diagnosis of fibromyalgia or was ever diagnosed with the condition during the pendency of the appeal.  

The Veteran is competent to report what he experiences with his own senses.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  However, he has submitted no competent medical evidence or opinion showing a diagnosis of fibromyalgia.  Further, the Veteran's opinions are insufficient to provide the requisite nexus between an in-service injury or event and any current disability because, as a lay person, he is not competent to establish a medical etiology merely by his own assertions; such matters require medical expertise.  See 38 C.F.R. § 3.159(a)(1); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  

Accordingly, the Board concludes that the most probative evidence of record weighs against the claim for service connection for fibromyalgia.  The "benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. § 5107(b) does not apply in this case, as there is not an approximate balance of probative evidence.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Therefore, the claim for service connection for fibromyalgia is denied.

 C.  Entitlement to service connection for ulcers and gastric reflux, also claimed as the result of an undiagnosed illness.  

The Veteran claims that when he returned from service in the Persian Gulf, he began to experience indigestion, abdominal pain and burning in his throat.  Review of service treatment records shows that, in February and March 1988, he was seen with complaints of sharp stomach pain.  The diagnosis was an abdominal wall strain.  Additionally, although he reported experiencing occasional nausea and vomiting, there were no gastrointestinal conditions diagnosed at separation.

In September 2013, the Veteran was afforded VA gastroesophageal reflux disease (GERD) and stomach examinations.  According to the examination report, the Veteran was diagnosed with GERD in 1991.  He reported infrequent episodes of epigastric distress, dysphagia, reflux, and periodic nausea and vomiting.  He also reported that he used Rolaids and Prilosec to control his symptoms.  It was also noted that he was diagnosed with a duodenal ulcer in 2000.  The examiner opined that it was less likely than not that the conditions were incurred in, or caused by an in-service injury, event or illness.  She concluded that there was no supporting documentation that the current diagnoses of esophageal reflux and resolved peptic ulcer were Gulf War-related, or had been incurred in, or caused by any in-service injury or event.  

Based on a review of the complete claims folder, the Board concludes that the evidence of record is against the Veteran's claim of entitlement to service connection for ulcers and gastric reflux, to include as the result of an undiagnosed illness.  As noted above, although the evidence shows that the Veteran was diagnosed with esophageal reflux and resolved peptic ulcers, there is no probative or competent evidence that supports a finding that either of the conditions manifested during active duty service or are in any way related to any aspect of service, to include as a result of an undiagnosed illness.

In addition to the medical evidence, the Board has also considered the statements of the Veteran regarding his stomach claims.  The Veteran is competent to report factual matters of which he or she has first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, while he is competent to report his symptoms, he is not necessarily competent to attribute those symptoms to a specific underlying disease or injury, such as an undiagnosed illness during service.  

Accordingly, the Board concludes that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for ulcers and gastric reflux.  As there is not an approximate balance of evidence, the "benefit-of-the-doubt" rule is not applicable in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi; Gilbert v. Derwinski, supra.

D.  Entitlement to service connection for joint complaints of the bilateral hips, also claimed as the result of an undiagnosed illness.
 
The Veteran claims that he has chronic hip pain (right-sided only) and stiffness, which causes difficulty walking and an inability to lie on his right side.  Review of the service treatment records, however, reveals no evidence of complaints of, treatment for, or diagnoses of a hip disorder.  There is also no evidence in the post-service treatment records of complaints or treatment for a hip disorder.

During the Veteran's September 2013 VA joints examination, the Veteran reported that he had been diagnosed with right hip pain in 1991.  An x-ray of the pelvis and right hip revealed normal findings.  The examiner rendered no diagnosis of a current hip disorder, noting that no pathology was found and the x-ray was normal.  

Based on a review of the evidence, the Board finds the probative and competent evidence to be against the Veteran's claim of entitlement to service connection for the bilateral hips on either a direct or presumptive basis.  As noted above, in order to establish direct service connection, there must be competent medical evidence of a current disability, a disease or injury in service, and competent medical evidence linking the claimed in-service disease or injury to the current disability.  Here, there has been no medical evidence presented to show that the Veteran currently has a diagnosis of a hip disorder or was ever diagnosed with such a condition at any point during the pendency of this appeal.  Moreover, as there is no evidence that the Veteran was diagnosed with arthritis of the hip(s) to a compensable degree within one year of service separation, service connection for a hip disorder on a presumptive basis is not for application.

In addition to the medical evidence, the Board has considered the Veteran's lay assertions.   Although, as discussed above, the Veteran is competent to describe symptoms of which he has first-hand knowledge, as also noted above, the threshold requirement for service connection to be granted is competent medical evidence of the current existence of the claimed disorder.  See Degmetich, Brammer, supra.  In this case, there is no medical evidence of record demonstrating that the Veteran has a current diagnosis of a hip disorder or was ever diagnosed with such condition during the pendency of the appeal.  

Accordingly, the Board concludes that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a bilateral hip disorder, both on a direct and presumptive basis.  The "benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. § 5107(b) is not applicable, as there is not an approximate balance of evidence.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi; Gilbert v. Derwinski, supra.

E.  Entitlement to service connection for joint complaints of the left wrist, left knee and left shoulder, also claimed as the result of an undiagnosed illness.  

The Veteran claims he fell during service in Germany and fractured his right wrist.  In this regard, the Board notes that the Veteran is already service-connected for a ganglion cyst of the right wrist.  

Review of the service treatment records shows that, in 1988, the Veteran sprained his right wrist when he fell into a foxhole.  In January 1992, he was seen again for right wrist pain after reporting another fall.  An examination at that time revealed findings within normal limits for the bilateral wrists, and an x-ray revealed no obvious findings.  The diagnosis was a possible right wrist ganglion cyst.  There is no evidence in the service or post-service treatment records that the Veteran was diagnosed with a left wrist disorder.

The Veteran also reports that he injured his left knee during service.  However, service treatment records only show complaints of, and treatment for, a right knee condition, specifically in August 1991, September 1991 and in January 1992.  He is currently service-connected for patellofemoral pain syndrome of the right knee.  His March 1992 service separation examination, however, revealed no left knee disorder.  

Regarding his left shoulder, the Veteran claims that he was diagnosed with a left shoulder disorder at some unspecified date in the past.  See VA examination, September 2013.

During his September 2013 VA examination, the examiner noted that x-rays of the left wrist, left knee and left shoulder were within normal limits.  There was no pathology and no current diagnosis for a left wrist, left knee or left shoulder disorder.

Based on a review of the complete evidence of record, the Board concludes that the competent and probative evidence is against the Veteran's claims of entitlement to service connection for a left wrist, left knee and left shoulder disorder, both on a direct and presumptive basis.  As noted above, the threshold requirement for service connection to be granted is competent medical evidence of the current existence of the claimed disorder.  See Degmetich, Brammer, supra.  In this case, there is no medical evidence of record demonstrating that the Veteran has a current diagnosis of a left wrist, left knee or left shoulder disorder or was ever diagnosed with any of the conditions during the pendency of the appeal.  Furthermore, because there is no evidence that he was diagnosed with arthritis of either of these joints to a compensable degree within one year of service separation, service connection on a presumptive basis is not applicable.

While the Board has also considered the Veteran's personal statements concerning his claimed joint disorders, the Court has also held that a lay person is not competent to offer an opinion on a matter clearly requiring medical expertise, such as linking aches and pains to a complex disorder, such as arthritis or an undiagnosed illness.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Accordingly, the Board concludes that the competent evidence of record does not support the Veteran's claims of entitlement to service connection for a left wrist, left knee or left shoulder disorder, both on a direct and presumptive basis.  The "benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. § 5107(b) is not applicable, as there is not an approximate balance of evidence.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi; Gilbert v. Derwinski, supra.

  
ORDER

Entitlement to right ear hearing loss is denied.

Entitlement to left ear hearing loss is granted.

Entitlement to service connection for fibromyalgia, also claimed as the result of an undiagnosed illness, is denied.

Entitlement to service connection for ulcers and gastric reflux, also claimed as the result of an undiagnosed illness, is denied.

Entitlement to service connection for joint complaints of the bilateral hips, also claimed as the result of an undiagnosed illness, is denied.

Entitlement to service connection for joint complaints of the left wrist, left knee and left shoulder, also claimed as the result of an undiagnosed illness, is denied.


REMAND

Further development is warranted as noted below. Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should obtain all available VA treatment records pertaining to the Veteran's elbows and ankles that are not currently of record and associate those reports with the electronic record.  Any negative reply should be noted.

2.  Following completion of the above, forward the Veteran's claim to the examiner who performed the September 2013 joints examination (only if she is available) and obtain another medical nexus opinion concerning the likelihood that the Veteran's claimed elbow and ankle disorders are related or attributable to his active duty service, to specifically include as a result of an undiagnosed illness while serving in the Persian Gulf.  The examiner must be provided a copy of this REMAND.  

The examiner must review the claims file, including all lay and medical evidence of record, and must note that the claims folder has been reviewed.  The examiner must also note in her report that the Veteran's lay statements have been considered.  

The examiner should opine as to the following:

(a) Whether the Veteran's bilateral elbow disorder (diagnosed a degenerative joint disease) had an onset during service or is related to any incident of service.  All opinions must be accompanied by a complete explanation.

(b) Whether the Veteran's bilateral ankle disorder had an onset during service or is related to any incident of service.  All opinions must be accompanied by a complete explanation.

If the examiner finds that it is impossible to provide the requested opinion(s) without resort to speculation, it should be so stated.  In that case, the examiner must specifically support this conclusion with an explanation that considers the evidence of record (including the Veteran's self-reported history), and addresses such matters as whether (1) there is inadequate factual information upon which to base an opinion (e.g., the lack of service treatment records); (2) the question falls outside of the limits of current medical knowledge or scientific development; (3) the condition manifested in an unusual way, such that its cause or origin is unknowable; or (4) there are other risk factors for developing the condition.

3.  If the September 2013 examiner is unavailable, schedule the Veteran for a new examination in order to provide opinions for the aforementioned questions.

4.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond.  The matter(s) should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


